521 So. 2d 1 (1987)
Ex parte Jessie James ZACKERY.
(Re Jessie James Zackery v. State).
85-757.
Supreme Court of Alabama.
January 2, 1987.
Rehearing Denied May 15, 1987.
Bobby Don McCarter, Ashland, for petitioner.
Charles A. Graddick, Atty. Gen., and Tommie Wilson, Asst. Atty. Gen., for respondent.
STEAGALL, Justice.
Certiorari was granted in this case in order to determine whether the equal protection rights of Jessie James Zackery were violated when the prosecution used its peremptory challenges to strike all nine of the prospective black jurors from the venire.
Zackery was indicted on two separate charges: burglary in the third degree and theft in the second degree. These cases were consolidated for trial and on appeal. After trial by a jury, Zackery was found guilty of both offenses and was sentenced to seven years in each case, to be served consecutively. The Court of Criminal Appeals affirmed the convictions and sentences without opinion. 486 So. 2d 527.
Zackery objected in the trial court to the selection of the petit jury on the basis of equal protection grounds. The trial court, after hearing Zackery's motion to quash, denied the motion without requiring the prosecution to give explanations for striking all the blacks from the venire. On the authority of Ex parte Jackson, 516 So. 2d 768 (Ala.1986), this case is remanded to the Court of Criminal Appeals, with instructions to have the trial court determine whether Zackery is entitled to a new trial.
REMANDED WITH INSTRUCTIONS.
TORBERT, C.J., and MADDOX, JONES, SHORES, BEATTY, ADAMS and HOUSTON, JJ., concur.